1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6         RONALD C. WILLIAMS,                           Case No. 2:21-cv-00123-KJD-DJA

7                                    Plaintiff,                      ORDER
                  v.
8
          WILLIAM HUTCHINGS, et al.,
9
                                 Defendants.
10

11            Plaintiff, who is incarcerated in the custody of the Nevada Department of

12   Corrections (“NDOC”), has filed an amended civil rights complaint 1 pursuant to 42 U.S.C.

13   § 1983 and has filed an application to proceed in forma pauperis. (ECF Nos. 4, 5, 14).

14   The matter of the filing fee will be temporarily deferred. Plaintiff also has filed a motion

15   for a temporary restraining order. (ECF No. 17). The Court now screens Plaintiff’s

16   amended civil rights complaint under 28 U.S.C. § 1915A and addresses his motion for a

17   temporary restraining order.

18   I.       SCREENING STANDARD

19            Federal courts must conduct a preliminary screening in any case in which an

20   incarcerated person seeks redress from a governmental entity or officer or employee of

21   a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the Court must identify

22   any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a

23   claim upon which relief may be granted, or seek monetary relief from a defendant who is

24   immune from such relief. See id. §§ 1915A(b)(1), (2). Pro se pleadings, however, must

25   be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

26   1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

27

28            An amended complaint replaces an earlier complaint. See Hal Roach Studios,
              1
     Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Therefore, the
     operative complaint is the First Amended Complaint (ECF No. 5).
1    elements: (1) the violation of a right secured by the Constitution or laws of the United

2    States; and (2) that the alleged violation was committed by a person acting under color

3    of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

4           In addition to the screening requirements under § 1915A, under the Prison

5    Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s

6    claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails

7    to state a claim on which relief may be granted, or seeks monetary relief against a

8    defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a

9    complaint for failure to state a claim upon which relief can be granted is provided for in

10   Federal Rule of Civil Procedure 12(b)(6), and the Court applies the same standard under

11   § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a

12   court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend

13   the complaint with directions as to curing its deficiencies, unless it is clear from the face

14   of the complaint that the deficiencies could not be cured by amendment. See Cato v.

15   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

16          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See

17   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to

18   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

19   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d

20   756, 759 (9th Cir. 1999). In making this determination, the Court takes as true all

21   allegations of material fact stated in the complaint, and the Court construes them in the

22   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

23   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than

24   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While

25   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

26   must provide more than mere labels and conclusions. See Bell Atl. Corp. v. Twombly,

27   550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

28   insufficient. See id.


                                                    2
1           Additionally, a reviewing court should “begin by identifying pleadings [allegations]

2    that, because they are no more than mere conclusions, are not entitled to the assumption

3    of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can

4    provide the framework of a complaint, they must be supported with factual allegations.”

5    Id. “When there are well-pleaded factual allegations, a court should assume their veracity

6    and then determine whether they plausibly give rise to an entitlement to relief.” Id.

7    “Determining whether a complaint states a plausible claim for relief . . . [is] a context-

8    specific task that requires the reviewing court to draw on its judicial experience and

9    common sense.” Id.

10          Finally, all or part of a complaint filed by an incarcerated person may be dismissed

11   sua sponte if that person’s claims lack an arguable basis either in law or in fact. This

12   includes claims based on legal conclusions that are untenable (e.g., claims against

13   defendants who are immune from suit or claims of infringement of a legal interest which

14   clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,

15   fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989);

16   see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

17   II.    SCREENING OF FIRST AMENDED COMPLAINT

18          In his First Amended Complaint (“FAC”), Plaintiff sues multiple Defendants for

19   events that allegedly took place while Plaintiff was incarcerated by the NDOC. (ECF No.

20   5 at 2). Plaintiff appears to be naming Warden William Hutchings and O.M.D. as

21   defendants. (Id. at 1-2). 2 Plaintiff seeks damages and injunctive relief, including

22   immediate release from prison and the application of credits to his sentence. (Id. at 11).

23          A. Claims Against O.M.D.

24          Any governmental agency that is an arm of the state is not a person who is subject

25   to suit for purposes of § 1983. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 71

26

27          2 The Court notes that Plaintiff has not used the Court’s complaint form and has
     not included all the information required by the Court’s complaint form. But, based on the
28   caption, it appears that Plaintiff is suing Warden William Hutchings and O.M.D. If Plaintiff
     amends his complaint, he must clearly identify each defendant and provide the
     information called for by the Court’s complaint form.
                                                  3
1    (1989); Doe v. Lawrence Livermore Nat'l Lab., 131 F.3d 836, 839 (9th Cir. 1997). Thus,

2    because the O.M.D. (Offender Management Division) is an arm of the State, it is not a

3    person subject to suit under § 1983. See Hutchins v. Nevada Dep't of Corr., No. 3:10-

4    CV-00369 LRHRAM, 2010 WL 3724902, at *2 (D. Nev. Sept. 15, 2010). Accordingly, the

5    claims against the O.M.D. are dismissed with prejudice. Plaintiff may not pursue any §

6    1983 claims against the O.M.D.. 3 If Plaintiff believes that a particular person at O.M.D.

7    has violated his rights, he must sue that particular person and must allege true facts that

8    would be sufficient to show that the particular person violated a specified constitutional

9    right.

10            B.    Claims Against Warden William Hutchings

11            Although Plaintiff has indicated that Warden William Hutchings is a defendant,

12   none of the factual allegations in the complaint mention Warden William Hutchings.

13   Because vicarious liability is inapplicable § 1983 suits, a plaintiff must plead facts

14   sufficient to show that each Government-official defendant, through the official’s own

15   individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676

16   (2009). A defendant may not be held liable merely because his subordinates, superiors,

17   or co-workers violated the plaintiff’s rights or merely because he happened to be the

18   warden at the prison where a plaintiff was incarcerated at the time that others violated his

19   rights. Accordingly, because the FAC does not allege any facts concerning what Warden

20   William Hutchings allegedly did, the FAC necessarily does not state a claim against

21   Defendant Warden Hutchings. The Court therefore dismisses all claims against

22   Defendant Warden Hutchings without prejudice and with leave to amend. If Plaintiff

23   chooses to bring a second amended complaint seeking to hold Warden Hutchings liable

24   for constitutional violations, he must allege true facts that would be sufficient to show that

25   Warden Hutchings himself violated a specified constitutional right.

26            Because Plaintiff has failed to state a colorable § 1983 claim against any named

27   defendant, the Court must dismiss the entire the FAC. Although the Court is providing

28
             For the same reasons, he may not pursue § 1983 claims against the NDOC or
              3
     the State of Nevada.
                                                   4
1    limited leave to amend the FAC, as discussed above and below, Plaintiff must comply

2    with the pleading requirements discussed in this order and there are some claims the

3    Court is dismissing with prejudice so Plaintiff may not amend those claims.

4           C. Release from Prison

5           A person may not obtain release or a speedier release from custody through a §

6    1983 action and must instead pursue release through a habeas petition. Nettles v.

7    Grounds, 830 F.3d 922, 927–28 (9th Cir. 2016). Therefore, Plaintiff may not obtain

8    release from prison in this § 1983 action and may not obtain relief that would change the

9    expiration date of his sentence. Accordingly, to the extent Plaintiff’s complaint includes

10   claims for release from prison or seeks injunctive relief that would require an earlier

11   release date, any such claim is dismissed with prejudice. Plaintiff may not pursue any

12   such claim in this action.

13          D. Heck Bar

14          Throughout the FAC, Plaintiff alleges that conduct has affected his maximum

15   sentence and that he has served excessive time in prison. In Heck v. Humphrey, 512

16   U.S. 477 (1994), the Supreme Court held that “in order to recover damages for [an]

17   allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions

18   whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must

19   prove that the conviction or sentence has been reversed on direct appeal, expunged by

20   executive order, declared invalid by a state tribunal authorized to make such

21   determination, or called into question by a federal court’s issuance of a writ of habeas

22   corpus.” Id. at 486-87. “A claim for damages bearing that relationship to a conviction or

23   sentence that has not been . . . invalidated is not cognizable under § 1983.” Id. at 487.

24   “Thus, when a state prisoner seeks damages in a § 1983 suit, the district court must

25   consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity

26   of his conviction or sentence; if it would, the complaint must be dismissed unless the

27   plaintiff can demonstrate that the conviction or sentence has already been invalidated.”

28   Id. As a result, the Supreme Court has held that a state prisoner’s § 1983 action is barred


                                                  5
1    (absent prior invalidation)–no matter the relief sought (damages or injunctive relief) if

2    success in that action necessarily would demonstrate the invalidity of confinement or its

3    duration. Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). 4

4           Plaintiff has not shown that the fact or duration of his confinement already has

5    been invalidated by a court. The only reference he makes to another case is a habeas

6    petition that appears to concern the calculation of his parole eligibility date, not his

7    maximum sentence or the fact or duration of his confinement. Although it seems very

8    unlikely that Plaintiff can survive the Heck and Wilkinson bar for his claims concerning

9    excessive confinement and his maximum sentence, it is not yet clear that it is impossible.

10   Therefore, the Court will not at this time dismiss with prejudice claims challenging the fact

11   or duration of Plaintiff’s incarceration. However, if Plaintiff wishes to pursue any claims

12   that explicitly or implicitly necessarily challenge the fact or duration of his confinement,

13   then any second amended complaint must show that a court already has invalidated the

14   fact or duration of confinement. Invalidation or recalculation of a parole eligibility date will

15   not be sufficient to permit Plaintiff to raise any claim that necessarily calls into question

16   the fact or duration of his confinement, regardless of whether such a claim relates to past,

17   current, or pending sentences.

18          E. Pleadings Requirements

19          It seems quite likely that, in addition to claims against the O.M.D. and claims

20   seeking release, some of Plaintiff’s claims cannot be amended to state colorable claims.

21   However, largely because Plaintiff has not complied with Rule 8, it is difficult for the Court

22   to understand what claims Plaintiff is attempting to bring and on what grounds. Therefore,

23   the Court will not yet rule on the potential ability of Plaintiff to amend the complaint to

24

25          4   However, if a civil claim merely would speed up the plaintiff’s consideration for
     parole and would not necessarily imply the invalidity of the duration of confinement, then
26   that claim may proceed in a § 1983 action. Id. at 82. Thus, to the extent Plaintiff is merely
     challenging the calculation of his parole eligibility date only and that any such claim would
27   not necessarily directly or indirectly affect the fact or duration of his confinement, such a
     claim is not barred by Heck and Wilkinson. That does not mean, however, that Plaintiff
28   has stated a colorable claim against any of the named defendants concerning his parole
     eligibility date. He has not.

                                                    6
1    state other claims. It is also not possible for the Court to determine whether all the claims

2    in the FAC are properly joined together in one action. 5

3           Under Rule 8 of the Federal Rule of Civil Procedure 8, a complaint must contain

4    “a short and plain statement of the claim showing that [Plaintiff] is entitled to relief.” Fed.

5    R. Civ. P. 8(d)(1). “Each allegation must be simple, concise, and direct.” Fed. R. Civ. P.

6    8(d)(1). “A party must state its claims or defenses in numbered paragraphs, each limited

7    as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). “[E]ach

8    claim founded on a separate transaction or occurrence … must be stated in a separate

9    count.” Id.

10          The FAC clearly does not comply with the requirements of Rule 8. Instead, Plaintiff

11   has just included one mass of unclear allegations that appear to be attempting to bring a

12   number of claims based on a variety of constitutional amendments and theories and

13   based on a variety of different incidents and circumstances. Therefore, even if the FAC

14   had alleged facts concerning defendants who were persons subject to suit in a § 1983

15   action, the Court still would dismiss the FAC for failure to comply with Rule 8. If Plaintiff

16   chooses to file a second amended complaint, that complaint must comply with Rule 8 and

17   the other pleading requirements discussed in this order. The Court explicitly warns

18   Plaintiff that, if he fails to comply with the pleading requirements in a second amended

19   complaint, the Court may dismiss the second amended complaint without any further

20   notice to Plaintiff.

21          F. Leave to Amend

22          Although the Court is giving Plaintiff leave to amend the FAC, Plaintiff may not

23   bring claims against the O.M.D. and may not bring claims seeking release. He also may

24   not bring claims that necessarily explicitly or implicitly challenge the fact or duration of

25

26          5  The Federal Rules of Civil Procedure do not permit a litigant to raise unrelated
     claims involving different defendants in a single action. Fed. R. Civ. P. 18(a); Fed. R. Civ.
27   P. 20(a)(2)(A); Bryant v. Romero, No. 1:12-CV-02074-DLB PC, 2013 WL 5923108, at *2
     (E.D. Cal. Nov. 1, 2013) (citing George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)). The
28   fact that alleged incidents all occurred while a plaintiff was incarcerated in one prison or
     one prison system or that all claims affect a prisoner’s sentence is not sufficient to permit
     a plaintiff to consolidate all the claims into a single lawsuit.
                                                   7
1    confinement, including challenges to the maximum sentence or sentence expiration date,

2    unless a court already has invalidated the fact or duration of confinement. The second

3    amended complaint must comply with the pleading requirements discussed above. For

4    each separate cause of action and each defendant, he must allege true facts sufficient to

5    show that the Defendant violated specified civil rights. Plaintiff may not file a second

6    amended complaint that includes unrelated claims involving different defendants.

7    Furthermore, an amended complaint does not include new claims based on events that

8    have taken place since the FAC was filed.

9           Plaintiff is advised that an amended complaint supersedes (replaces) the original

10   complaint and, thus, the amended complaint must be complete in itself. See Hal Roach

11   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding

12   that “[t]he fact that a party was named in the original complaint is irrelevant; an amended

13   pleading supersedes the original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928

14   (9th Cir. 2012) (holding that for claims dismissed with prejudice, a plaintiff is not required

15   to reallege such claims in a subsequent amended complaint to preserve them for appeal).

16          If Plaintiff chooses to file a second amended complaint, he should use this Court’s

17   approved prisoner civil rights form, and it must be entitled “Second Amended Complaint.”

18   Plaintiff is strongly encouraged to read the instructions and complaint form carefully.

19          The Court notes that, if Plaintiff chooses to file a second amended complaint curing

20   the deficiencies outlined in this order, Plaintiff must file the second amended complaint

21   within 30 days from the date of entry of this order. If Plaintiff does not timely file an

22   amended complaint curing the stated deficiencies, this action will be dismissed with

23   prejudice for failure to state a colorable claim.

24   III.   MOTION FOR TEMPORARY RESTRAINING ORDER

25          Plaintiff has filed a motion seeking a temporary restraining order that would prevent

26   him from being transferred to another prison. (ECF No. 17).

27          Injunctive relief, whether temporary or permanent, is an “extraordinary remedy,

28   never awarded as of right.” Winter v. Natural Res. Defense Council, 555 U.S. 7, 24


                                                   8
1    (2008). The court “must balance the competing claims of injury and must consider the

2    effect on each party of the granting or withholding of the requested relief.” Id. at 23

3    (internal quotation marks and citation omitted). “A plaintiff seeking a preliminary injunction

4    must establish that he is likely to succeed on the merits, that he is likely to suffer

5    irreparable harm in the absence of preliminary relief, that the balance of equities tips in

6    his favor, and that an injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City

7    of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20).

8           Furthermore, under the Prison Litigation Reform Act (“PLRA”), preliminary

9    injunctive relief must be “narrowly drawn,” must “extend no further than necessary to

10   correct the harm the court finds requires preliminary relief,” and must be “the least

11   intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). There “must

12   be a relationship between the injury claimed in the motion for injunctive relief and the

13   conduct asserted in the underlying complaint. This requires a sufficient nexus between

14   the claims raised in a motion for injunctive relief and the claims set forth in the underlying

15   complaint itself.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 635–

16   36 (9th Cir. 2015).

17          Here, Plaintiff has not even stated a colorable claim, much less shown a likelihood

18   of success on any claim in the FAC. The Court therefore denies the motion for a

19   temporary restraining order.

20   IV.    CONCLUSION

21          It is therefore ordered that a decision on Plaintiff’s application to proceed in forma

22   pauperis (ECF Nos. 4, 14) is deferred.

23          It is further ordered that the operative complaint is the First Amended Complaint

24   (ECF No. 5), and the Clerk of the Court will send Plaintiff a courtesy copy of the First

25   Amended Complaint.

26          It is further ordered that all claims against the O.M.D. are dismissed with prejudice,

27   as amendment would be futile.

28


                                                   9
1           It is further ordered that all claims against Warden William Hutchings are dismissed

2    without prejudice and with leave to amend.

3           It is further ordered that any claim seeking release from prison or seeking a remedy

4    that necessarily would lead to an earlier release date is dismissed with prejudice, as

5    amendment would be futile.

6           It is further ordered that, if Plaintiff chooses to file a second amended complaint,

7    Plaintiff shall file the second amended complaint within 30 days from the date of entry of

8    this order.

9           It is further ordered that the Clerk of the Court shall send to Plaintiff the approved

10   form for filing a § 1983 complaint and instructions for the same. If Plaintiff chooses to file

11   a second amended complaint, he should use the approved form, and he must write the

12   words “Second Amended” above the words “Civil Rights Complaint” in the caption.

13          It is further ordered that, if Plaintiff chooses to file a second amended complaint,

14   the Court will screen the amended complaint in a separate screening order. The

15   screening process may take many months.

16          It is further ordered that, if Plaintiff fails to file a timely second amended complaint,

17   this action shall be dismissed with prejudice for failure to state a claim.

18          It is further ordered that the motion for a temporary restraining order (ECF No. 17)

19   is denied.

20          DATED THIS 12th day of July 2021.

21

22                                                                                           ___
                                                 Kent J. Dawson
23                                               UNITED STATES DISTRICT JUDGE

24

25

26

27

28


                                                   10
